Simmons, C. J.
Section 4194 of the Civil Code, in treating of the jurisdiction of the monthly sessions of county courts, provides that at such sessions the court may entertain jurisdiction of suits in which the amount of the principal, .or of damages claimed, does not exceed one hundred dollars. While the note sued on in the present case was for more than one hundred dollars, the petition filed by the plaintiff claimed only one hundred dollars, which, under this section, gave the court jurisdiction. Section 4195 of the Civil Code authorizes any person desiring^ to bring his claim within the jurisdiction of the county judge, to do so by remitting or releasing so much of his claim as will bring it within the jurisdiction aforesaid. When, therefore, the plaintiff filed his petition and claimed only one hundred dollars as due him on the promissory note sued on, and the note was for more than one hundred dollars, this was a “remitting or releasing” of the excess of the amount of the note over one hundred dollars, arid it was not necessary for him to expressly aver in the petition that he had remitted or released the overplus. The entering on the note of a credit for such overplus, after the declaration had been filed, was sufficient to authorize the admission of the note in evidence.
The ruling in this case is in harmony with the rulings of this *96court in Wilhelms v. Noble, 36 Ga. 599, and Stewart v. Thompson & Co., 85 Ga. 829. Indeed, these cases settle and control the case now under consideration. The case of Peeples v. Strickland, 101 Ga. 829, is not in conflict with the ruling in this case. That case commenced in a justice’s court, and there is no law authorizing a plaintiff to remit or release a part of his claim so as to give jurisdiction to a justice’s court. Besides, it was held in that case that the suit was for the whole amount of the promissory note sued on, and that the one hundred dollars mentioned in the summons was merely descriptive of the note and did not indicate the amount sued for.

Judgment affirmed.


All the Justices concurring.